DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 2/10/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. However, the claim requires limitations which were not previously presented and would require further search and consideration beyond the time allotted in the AFCP 2.0 Pilot Program. As such, the claims are not being entered. An explanation of the response to the arguments/amendments is provided below.
In particular, applicant argues that one of ordinary skill in the art would not aim to combine the teachings of Korechika and Hart such that Korechika aims to provide a decoration panel with enhanced light reflective effects whereas Hart provides transparent substrates with anti-glare and anti-reflective properties and is, therefore, not combinable with Korechika.
The examiner first agrees with applicant in the descriptions of the end goals of the two panels/substrates of Korechika and Hart; however, the motivation for combining the two references is to provide the enhanced strength to the decoration panels in the form of a chemically strengthened glass and not to change the function of the decoration panels of Korechika into an anti-glare or an anti-reflective glass structure. Both Korechika and Hart are directed towards transparent substrates which may be formed from glass materials and both are formed with a structured surface (See Final Rejection of Claim 1, Pgs. 3-4). Hart further teaches that the glass structures may be strengthened by means including ion-exchange strengthening (Pg. 4, Paragraph [0048]). Therefore, the examiner contends that the combination of Korechika in view of Hart in order to form the decoration panels as chemically strengthened glass panels for improved strength.

The examiner concedes in that Korechika teaches and illustrated the textured surface being present across the entirety of the surface of the decoration panel and fails to teach the reflection portions only being present in a first region of the rear surface and not the second region of the rear surface (See All figures). Additionally, Hart illustrates in figure 1H what appears to be a first region and a second region in which the textured surface is only present in the first region and not the second; however, a micro-structure #60 appears to be present across the entirety of the structure as defined in paragraph [0045]. As such, the amendment to claim 1 overcomes the previous rejection of claim 1. However, as noted above, further search and consideration is required for the newly presented limitations beyond the allotted time in the AFCP 2.0 pilot program and the claims are not being entered.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783